Opinion by
Mb. Justice Fell,
The only assignment of error is a general one to the order of the court dismissing the appellant’s exceptions. Many of the exceptions filed to the report of the viewers are unsupported by any testimony in the case. The main controversy and the only one that need be noticed was whether the pavement put down by the city was a first pavement, with the cost of which the abutting properties might be charged. The city acquired a plank road which had fallen into bad condition, for the purpose of removing the plank and making a substantial and necessary improvement by widening, grading and paving the thoroughfare. The repairs made by the city were only such as were necessary to keep the planking safe for travel until the permanent improvement could be made. Mere maintenance of a highway by repairs is not a paving of it that will relieve the abutting property from the cost of subsequent improvements changing an ordinary road to a city street: Philadelphia v. Dibeler, 147 Pa. 261; Philadelphia v. Eddleman, 169 Pa. 452.
The order of the court dismissing the exceptions to the report is affirmed at the cost of the appellant.